DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/21 was filed after the mailing date of the application on 06/08/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of the currently examined application(17/340,261) is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of application U.S. Patent 11,030,793. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that the claim language provided in claim 1 of the current application 17/340,261: “A stylized painting effect system for creating a stylized painting effect image, the system comprising: an image display for presenting images, including an original image, wherein the original image is based on a left raw image, a left processed image, a right raw image, a right processed image, or a combination thereof; a user input device to receive mark-ups for the original image and a style selection from a user…“, though it is a slight variation from claim 1 of application U.S. Patent 11,030,793: “A stylized painting effect system for creating a stylized painting effect image, the system comprising: an eyewear device including: a frame having a temple connected to a lateral side of the frame; and a depth-capturing camera configured to capture at least one of a left raw image or a right raw image; an image display for presenting images, including an original image, wherein the original image is based on the left raw image, a left processed image, the right raw image, a right processed image, or combination thereof…“, is similar in scope and would provide analogous generation of stylized painting effects. Table I listed below is provided to show which claims in the current application 17/340,261 that are also rejected on the ground of nonstatutory obviousness-type double patenting and map to claims of U.S. Patent 11,030,793. Table II is provided below to show how the claimed limitations from the independent claim 1 of the current application 17/340,261 map to limitations of independent claim 1 in U.S. Patent 11,030,793.

TABLE 1
Current Application: 17/340,261
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20
U.S. Patent 11,030,793
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20 


TABLE II
Current Application: 17/340,261 (Claim 1)
U.S. Patent 11,030,793 (Claim 1)
1.A stylized painting effect system for creating a stylized painting effect image, the system comprising: 
an image display for presenting images, including an original image, wherein the original image is based on a left raw image, a left processed image, a right raw image, a right processed image, or a combination thereof; a user input device to receive mark-ups for the original image and a style selection from a user; and 
a processor coupled to the user input device, the processor configured to: receive the left raw image and the right raw image;

io
1.A stylized painting effect system for creating a stylized painting effect image, the system comprising: 
an eyewear device including: a frame having a temple connected to a lateral side of the frame; and a depth-capturing camera configured to capture at least one of a left raw image or a right raw image;  



an image display for presenting images, including an original image, wherein the original image is based on the left raw image, a left processed image, the right raw image, a right processed image, or 
combination thereof;  

calculate: (i) a left image disparity map between a left pixel matrix of pixels and a right pixel matrix of pixels, and (ii) a right image disparity map between the right pixel matrix and the left pixel matrix, wherein: 








the left raw image or the left processed image include the left pixel matrix, and the right raw image or the right processed image include the right pixel matrix; 
present, via the image display, the original image; 
receive, via the user input device, the markups and the style selection from the user; 


create at least one stylized painting effect image with a stylized painting effect scene;

an image display driver coupled to the image display to control the image display to present the original image;  a user input device to receive mark-ups for the original image, a stylized painting effect 
selection, and a style selection from a user;  a memory and a processor coupled 
to the depth-capturing camera, the image display driver, the user input device, 
and the memory;  and programming in the memory, wherein execution of the 
programming by the processor configures the stylized painting effect system to 
perform functions, including functions to: capture, via the depth-capturing 
camera, at least one of the left raw image or the right raw image;  
present, via the image display, the original image;
receive, via the user input device, 
the markups, the stylized painting effect selection, and the style selection 
from the user;  
create at least one stylized painting effect image with a stylized painting effect scene;  


apply the stylized painting effect image to the mark-ups in: (i) the left raw image or the left processed image to create a left stylized painting effect image, (ii) the right raw image or the right processed image to create a right stylized painting effect image, or (iii) combination thereof; generate a stylized painting effect image by blending together the left stylized painting effect image and the right stylized painting effect image; and 





present, via the image display, the stylized painting effect image.

apply the stylized painting effect image to the mark-ups in: (i) the left raw image or the left processed image to create a left stylized painting effect image, (ii) the right raw image or the right processed image to create a right stylized painting effect image, or (iii) combination thereof;  generate a stylized painting effect image having an 
appearance of a spatial movement or rotation around the stylized painting 
effect scene of the at least one stylized painting effect image, by blending 
together the left stylized painting effect image and the right stylized painting effect image;  and 
present, via the image display, the stylized painting effect image. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art patents and publications on the attached PTO-892 form pertain to computer implemented stylized image effects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649